DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CELESTE LINARES,
                              Appellant,

                                     v.

          CITIZENS PROPERTY INSURANCE CORPORATION,
                           Appellee.

                               No. 4D21-103

                                [May 6, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Giuseppina Miranda, Judge; L.T. Case Nos. 17-000958
COCE and 19-3462 CACE.

  Erin M. Berger and Melissa A. Giasi of Giasi Law, P.A., Tampa, for
appellant.

  Carri S. Leininger and Maureen Martinez of Williams Leininger &
Cosby, P.A., North Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.